DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cement mixing unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 1 recites the limitation “at least one tank” in line 12.  It is unclear whether “at least one tank” of line 12 is the same or different as “a first tank” as recited in line 7.  As such the claim is indefinite for failing to distinctly claim the limitation.  Claims 2-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 1 recites the limitation “at least one CE instrument” in lines 13-14.  It is unclear whether “at least one CE instrument” is the same or different as “a capillary electrophoresis (CE) instrument” as recited in line 11.  .  As such the claim is indefinite for failing to distinctly claim the limitation.  Claims 2-10 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahavadi et al. (U.S. Patent Pub. No. 2017/0045476).
Regarding claim 1, Mahavadi et al. discloses a method for performing a cementing operation at a well site (abstract; [0010]), comprising: 
providing a liquid additive mixing apparatus that comprises a plurality of chambers containing additives, and further comprises a system for mixing the additives ([0010]; [0029]-[0031]; [0033] (although not shown, multiple additives added mean must originate from a plurality of chambers containing additives));
mixing at least one additive with water to form a mixing fluid ([0027]; [0029]-[0031]);
placing the mixing fluid in a first tank ([0031]);
executing a cementing operation by mixing the mixing fluid with a cement to form a slurry at the cement mixing unit ([0010]; [0029]-[0031]; [0041]; [0050]-[0051]);
using a capillary electrophoresis (CE) instrument to monitor at least one additive parameter ([0023]; [0028]; [0036]; [0039]);
wherein at least one tank is fluidly connected to the at least one liquid additive mixing apparatus and the cement mixing unit, and at least one CE instrument ([0029]; [0030]; [0031]; [0036]; claim 9 (mix fluid being prepared in the tank and then pumped to cement mixing unit means the tank is fluidly connected to the liquid additive mixing apparatus and the cement mixing unit, and analyzing the fluid using the CE instrument means the fluid from the tank is fluidly connected to the CE instrument; it is noted that the limitation does not require direct connection, only fluid connection which may be either direct or indirect); and
detecting deviations from a predetermined tolerance for the at least one additive parameter ([0023]; [0028]; [0036]; [0039]);
taking corrective action to return the at least one additive parameter to the predetermined tolerance ([0022]-[0023]; [0028]-[0029]; [0033]-[0036]; [0041]; [0106]).
Regarding claim 2, Mahavadi et al. discloses wherein the corrective action comprises ceasing to draw mixing fluid from the first tank, placing the mixing fluid in a second tank that is fluidly connected to the cement mixing unit, and continuing the cementing operation while drawing mixing fluid from the second tank ([0031]).
Regarding claim 3, Mahavadi et al. discloses wherein, if a pump failure occurs, the corrective action comprises: stopping the operation, repairing or replacing the pump, and resuming the operation; or if the pump failure occurs in the first tank, changing from the first tank to the second tank and continuing the operation while repairing of replacing the pump in the first tank, or vice versa ([0031]; [0106]).
Regarding claim 4, Mahavadi et al. discloses wherein the corrective action comprises changing from the first tank to the second tank, or vice versa ([0031]).
Regarding claim 5, Mahavadi et al. discloses wherein the corrective action comprises adjusting a pump rate at which the mixing fluid is mixed with the cement ([0017]; [0031]; [0106]).
Regarding claim 6, Mahavadi et al. discloses wherein the corrective action comprises adjusting one or more additive concentrations in the mixing fluid ([0023]; [0028]; [0033]; [0034]; [0041]).
Regarding claim 7, Mahavadi et al. discloses wherein a water line is present into which mixing fluid may be added, thereby allowing a concentration adjustment of the one or more additives ([0017]; [0027]-[0032]; [0039]; [0042]; [0050]; [0051]).
Regarding claim 8, Mahavadi et al. discloses filling a second tank with the mixing fluid while the mixing fluid from the first tank is being mixed with the cement, the second tank fluidly connected to the cement mixing unit; drawing mixing fluid from the second tank when the first tank is exhausted; filling the first tank with the mixing fluid while the mixing fluid from the second tank is being mixed with the cement; drawing mixing fluid from the first tank when the second tank is exhausted; and continuing to alternate between the first and second tanks until the cementing operation is complete ([0031]-[0035]).
Regarding claim 9, Mahavadi et al. discloses wherein the at least one additive is soluble in the mixing fluid ([0029]; [0039]).
Regarding claim 10, Mahavadi et al. discloses wherein the at least one additive comprises an anti-foamer, a defoamer, a dispersant, an accelerator, a retarder, a fluid-loss additive, a gas migration additive, a corrosion inhibitor, an acid, a gelling agent, a crosslinker, a breaker, or a surfactant or combinations thereof ([0010]; [0047]).
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Applicant argues Mahavadi et al. fails to disclose at least one tank is fluidly connected to the liquid additive mixing apparatus and the cement mixing unit and at least one CE instrument.  Examiner finds this argument unpersuasive.  First, Applicant fails to state any reasons for this conclusory statement; and therefore amount to a general allegation that the claims define a patentable inventions without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Second, as explained above, in paragraphs [0029], [0030], [0031], [0036], and claim 9 the reference describes the mix fluid being prepared in the tank and then pumped to cement mixing unit which means the tank is fluidly connected to the liquid additive mixing apparatus and the cement mixing unit, and analyzing the fluid using the CE instrument means the fluid from the tank is fluidly connected to the CE instrument, with claim 9 describing the CE instrument fluidly connected to the tank where the fluid is prepared.  It is noted that the limitation does not require direct connection, only fluid connection which may be either direct or indirect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774